TJpton, J.,
also gave the following instructions:
In cases oi tbis kind, the jury are to determine all questions of fact, and all questions of fact are to be determined according to the weight of evidence.
It will be a question of fact for you to determine whether the gun was fired by the plaintiff’s agent, while acting in the course of the plaintiff’s business, as his agent. If an agent doing business for a company, do the business in such a careless or negligent manner, that one who is without fault, is injured by the carelessness or negligence, the company is liable to pay the injured party the damages actually sustained in consequence of the injury. If one who is agent for another, and authorized to transact his business, as, for instance, to sail a ship upon a particular voyage, depart from the business he is directed to transact, and without authority, divert the ship from his principal’s business, the principal may be exonerated from liability. But the fact that the agent does the principal’s business in a careless manner, which he was directed to do in a careful manner, will not exonerate the principal.
The burden of proof is on the plaintiff, to show that the person who fired the gun, or gave the order, was acting at the time as the agent of the company, that the act was negligently or carelessly done, and that the plaintiff was injured by the carelessness or negligence.
If the evidence satisfies you that the plaintiff is entitled to recover, it will be for you to determine from the evidence what amount of damages plaintiff has sustained.
Under the pleadings, the measure of damages is the loss and injury actually sustained by reason of the negligence. The defendant is not liable for anything beyond the actual loss and injury sustained by the plaintiff. And the plaintiff, if entitled to anything, is entitled to such a sum of money as will fully compensate him for all loss and injury to him, caused by the negligence or wrongful act.
In estimating damages, it is proper to consider loss of time, money necessarily paid or debts necessarily incurred in curing the bodily injury, and whatever bodily pain it may have caused to the plaintiff. ,
*88The object and intent of tbe law in tbis class of cases, is to establish such a measure of damages as will fully compensate tbe injured party for all tbe injury be has sustained, whether tbe injury be loss of time, loss of money, bodily pain, or permanent bodily injury. But tbis is not a case where there is occasion to give what is called exemplary damages.